DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 12-28 recite:
12. (New) An information processing apparatus, comprising: a print information output unit configured to: output, to a first printer, first print information regarding a sales registration processing such that the first printer prints an acknowledgment/slip of the sales registration processing for a shop; and output, to a second printer, second print information regarding the sales registration processing such that the second printer prints a receipt of the sales registration processing for a customer.  
13. (New) The apparatus according to claim 12, wherein when the second printer is not usable, the print information output unit outputs the second print information for a customer to the first printer; and when the first printer is not usable, the print information output unit does not output the first print information for a shop to the second printer.  
14. (New) The apparatus according to claim 12, wherein when the second printer is not usable, the print information output unit is configured to output the second print information for a customer to the first printer; and when the first printer is not usable, the print information output unit is configured to output the first print information for a shop to the second printer.  
15. (New) The apparatus according to claim 12, wherein the first printer is a printer embedded in the information processing apparatus, and the second printer is an external printer connected to the information processing apparatus.  
16. (New) The apparatus according to claim 12, wherein the apparatus is a sales data processing apparatus that executes the sales registration processing and settlement processing of a commodity on which the sales registration processing is executed.  
17. (New) The apparatus according to claim 12, wherein the sales registration processing in a single purchase processing of one or more commodities.  
18. (New) The apparatus according to claim 12, wherein the printed acknowledgement, with a stamp from the shop, is also for the customer.  
19. (New) An information processing apparatus, comprising: a print information output unit configured to: output, to a first printer, first print information regarding only a single sales registration processing, thereby causing the first printer to print either an acknowledgment or a slip of the single sales registration processing based on a payment method of the single sales registration processing; and output, to a second printer, second print information regarding only the single sales registration processing, thereby causing the second printer to print a receipt of the single sales registration processing.  
20. (New) The apparatus according to claim 19, wherein the printed acknowledgment/slip is printed to a shop, and the printed receipt is printed to a customer.  
21. (New) The apparatus according to claim 20, wherein when the second printer is not usable, the print information output unit outputs the second print information for a customer to the first printer; and -4- 4843-9617-3557.1when the first printer is not usable, the print information output unit does not output the first print information for a shop to the second printer.  
22. (New) The apparatus according to claim 19, wherein when the second printer is not usable, the print information output unit is configured to output the second print information for a customer to the first printer; and when the first printer is not usable, the print information output unit is configured to output the first print information for a shop to the second printer.  
23. (New) The apparatus according to claim 19, wherein the first printer is a printer embedded in the information processing apparatus, and the second printer is an external printer connected to the information processing apparatus.  
24. (New) A method, comprising: outputting, to a first printer, first print information regarding only a single sales registration processing such that the first printer prints an acknowledgment/slip of the sales registration processing for a shop; and outputting, to a second printer, second print information regarding only the sales registration processing such that the second printer prints a receipt of the sales registration processing for a customer.  
25. (New) The method according to claim 24, further comprising: outputting the second print information for a customer to the first printer based on determining that the second printer is not usable; and not outputting the first print information for a shop to the second printer based on determining that the first printer is not usable.  
26. (New) The method according to claim 24, further comprising: outputting the second print information for a customer to the first printer based on determining that the second printer is not usable, and -5- 4843-9617-3557.1outputting the first print information for a shop to the second printer based on determining that the first printer is not usable.  
27. (New) The apparatus according to claim 24, wherein the first printer is a printer embedded in the information processing apparatus, and the second printer is an external printer connected to the information processing apparatus.  
28. (New) The method according to claim 24, wherein the printed acknowledgement, with a stamp from the shop, is also for the customer.

All claims are directed to machines or processes. 

Claims 12-28 receipt the elements:
1) An information processing apparatus/apparatus
2) print information output unit
3) Printer
4) printer embedded in an information processing apparatus
5) external printer
But for the additional elements claims 12-18 recite a method of organizing human activity. Specifically a commercial interaction. Decided to produce a receipt and the number of receipts and furnishing them to the customer or retaining them for your records is a commercial interaction. Deciding to try different output mechanisms depending on whether they are or are not working is activity in furtherance of the commercial interaction. Processing sales data and performing settlement for single purchases is a commercial interaction. Stamping receipts furthers the commercial interaction.
But for the additional elements claims 19-23 recite a method of organizing human activity. Specifically a commercial interaction. Decided to produce a receipt and the number of receipts depending on payment method and furnishing them to the customer or retaining them for your records is a commercial interaction. Deciding to try different output mechanisms depending on whether they are or are not working is activity in furtherance of the commercial interaction. Processing sales data and performing settlement for single purchases is a commercial interaction. Stamping receipts furthers the commercial interaction.
But for the additional elements claims 24-28 recite a method of organizing human activity. Specifically a commercial interaction. Decided to produce a receipt and the number of receipts and furnishing them to the customer or retaining them for your records is a commercial interaction. Deciding to try different output mechanisms depending on whether they are or are not working is activity in furtherance of the commercial interaction. Processing sales data and performing settlement for single purchases is a commercial interaction. Stamping receipts furthers the commercial interaction.

The additional elements of an information processing apparatus and print information output unit are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) provides neither a practical application nor significantly more.

Regarding the printer/embedded printer/external printer, per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report”. Thus the use of the various printer elements does not provide a practical application nor significantly more. Furthermore, the use of well known extra-solution limitation to perform necessary data output only nominally limits the invention. Shinmura (US 20160253646 A1) discloses that POS terminals with external and integrated printers are conventional (paragraph 5).

The additional elements alone and in combination fail to provide a practical application or significantly more. Thus claims 12-28 are considered to be non-statutory.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 16, 17, 19, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Double Receipt Printing” NPL in view of Bhinder (US 20120290422 A1).
Regarding claim 12, Double Receipt Printing discloses:
12. (New) An information processing apparatus (see 2018 posts, they relate to settings for a POS), comprising: a print information output unit configured to: output, to a first printer, first print information regarding a sales registration processing such that the first printer prints an acknowledgment/slip of the sales registration processing for a shop (“In the Printer Settings on the POS, add a second Printer Station that is exactly the same Printer and settings as your first Station.This should do the trick, and any time you go to print 1 receipt, it will instead print 2.” This excerpt teaches printing copies of the receipt to different printers. A receipt reads on acknowledgement/slip); and output, to a second printer, second print information regarding the sales registration processing such that the second printer prints a receipt of the sales registration processing (“In the Printer Settings on the POS, add a second Printer Station that is exactly the same Printer and settings as your first Station.This should do the trick, and any time you go to print 1 receipt, it will instead print 2.” This excerpt teaches printing copies of the receipt to different printers).
Double Receipt Printing fails to explicitly disclose the printouts being “for a shop” and “for a customer” respectively.

However Bhinder discloses printing multiple copies of a receipt including for a shop and for a customer (paragraph 21). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Double Receipt Printing by using the two printers to print duplicate receipts when card payments are made. The motivation for the combination is to enable sales reconciliations (paragraph 21). 


Regarding claim 16, Double Receipt Printing discloses the apparatus is a sales data processing apparatus that executes the sales registration processing and settlement processing off a commodity on which the sales registration processing is executed (see 2018 posts mentioning POS, POS receipts inherently related to single purchase processing of items/commodities including settlement)

Regarding claim 17, Double Receipt Printing discloses wherein the sales registration processing in a single purchase processing of one or more commodities (see 2018 posts mentioning POS, POS receipts inherently related to single purchase processing of items/commodities)).

Regarding claim 19, Double Receipt Printing discloses:
19. (New) An information processing apparatus (see 2018 posts, they relate to settings for a POS), comprising: a print information output unit configured to: output, to a first printer, first print information regarding only a single sales registration processing (“In the Printer Settings on the POS, add a second Printer Station that is exactly the same Printer and settings as your first Station.This should do the trick, and any time you go to print 1 receipt, it will instead print 2.” This excerpt teaches printing copies of the receipt to different printers. A receipt reads on acknowledgement/slip), thereby causing the first printer to print either an acknowledgment or a slip of the single sales registration processing ((“In the Printer Settings on the POS, add a second Printer Station that is exactly the same Printer and settings as your first Station.This should do the trick, and any time you go to print 1 receipt, it will instead print 2.” This excerpt teaches printing copies of the receipt to different printers. A receipt reads on acknowledgement/slip)); and output, to a second printer, second print information regarding only the single sales registration processing, thereby causing the second printer to print a receipt of the single sales registration processing (“In the Printer Settings on the POS, add a second Printer Station that is exactly the same Printer and settings as your first Station.This should do the trick, and any time you go to print 1 receipt, it will instead print 2.” This excerpt teaches printing copies of the receipt to different printers. A receipt reads on acknowledgement/slip).

Double Receipt Printing fails to disclose:
based on a payment method of the single sales registration processing

However Bhinder discloses printing multiple copies of a receipt including for a shop and for a customer or not based on payment (paragraph 21 only one receipt printed with cash payment, two receipts printed with credit card). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Double Receipt Printing by using the two printers to print duplicate receipts when card payments are made and only one if a cash payment is made. The motivation for the combination is to enable sales reconciliations (paragraph 21). 

Claim 20 is rejected for the same reasons as above. The combination of claim 19 incorporated teachings from Bhinder that taught a customer copy and merchant copy when credit card payments are made.

Regarding claim 24, Double Receipt Printing discloses:
A method, comprising: outputting, to a first printer, first print information regarding a single sales registration processing such that the first printer prints an acknowledgment/slip of the sales registration processing for a shop (“In the Printer Settings on the POS, add a second Printer Station that is exactly the same Printer and settings as your first Station.This should do the trick, and any time you go to print 1 receipt, it will instead print 2.” This excerpt teaches printing copies of the receipt to different printers. A receipt reads on acknowledgement/slip); and outputting, to a second printer, second print information regarding only the sales registration processing such that the second printer prints a receipt of the sales registration processing (“In the Printer Settings on the POS, add a second Printer Station that is exactly the same Printer and settings as your first Station.This should do the trick, and any time you go to print 1 receipt, it will instead print 2.” This excerpt teaches printing copies of the receipt to different printers).
Double Receipt Printing fails to explicitly disclose the printouts being “for a shop” and “for a customer” respectively.

However Bhinder discloses printing multiple copies of a receipt including for a shop and for a customer or not based on payment (paragraph 21 only one receipt printed with cash payment, two receipts printed with credit card). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Double Receipt Printing by using the two printers to print duplicate receipts when card payments are made and only one if a cash payment is made. The motivation for the combination is to enable sales reconciliations (paragraph 21). 

Claims 13, 14, 21, 22, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Double Receipt Printing in view of Bhinder as applied to claims 12/19/20/24 and further in view of Takasu (US 20160110137 A1).
Regarding claim 13, Double Receipt Printing fails to disclose the additional subject matter of claim 13. However in an analogous art, Takasu discloses both rerouting print data to a second printer based on a first printer being unusable (paragraph 157 first redirect path) and not routing to another printer based on a first printer being unusable (paragraph 154 retrying the same printer means you are not sending data to another printer). ). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Double Receipt Printing by retrying printers (i.e. not sending data to the other printer) when errors occur and eventually rerouting data to a second printer. The motivation for the combination is improved productivity by handling errors according to user configuration (paragraph 155).

Regarding claim 14, Double Receipt Printing fails to disclose the additional subject matter of claim 14. However in an analogous art, Takasu discloses rerouting print data to a second printer based on a first printer being unusable (paragraph 157 first redirect path). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Double Receipt Printing by redirecting between the printers based on error states. The motivation for the combination is improved productivity by handling errors according to user configuration (paragraph 155).

Claims 21 and 22 are rejected for the same reasons as above but applied to claims 19 and 20.

Claims 25 and 26 are rejected for the same reasons as above but applied to claim 24

Claims 15, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Double Receipt Printing in view of Bhinder as applied to claim 12/19/24 and further in view of Stoutenberg (US 20020156683 A1).
Regarding claim 15, Double Receipt Printing as modified fails to disclose the different printer types as claimed. However Stoutenberg discloses a POS terminal that can have integrated and external peripherals including printers (paragraph 93). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Double Receipt Printing as modified by using any type of printer including external and embedded. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Double Receipt Printing as modified differs from the claimed invention in the type of printer. Stoutenberg discloses different printer types being used by a POS terminal. One of ordinary skill in the art having benefit of the disclosure could have predictably applied any known type of printer.

Claim 23 is rejected for the same reasons as above, but applied to claim 19.

Claim 27 is rejected for the same reasons as above, but applied to claim 24.

Claims 18, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Double Receipt Printing in view of Bhinder as applied to claim 12/24 and further in view of NPL "CUSTOMER COPY Rubber Stamp for office use self-inking"
Regarding claim 18, Double Receipt Printing as modified fails to disclose wherein the printed acknowledgement, with a stamp from the shop, is also for the customer. However “"CUSTOMER COPY Rubber Stamp for office use self-inking" discloses a rubber stamp to indicate business documents are for a customer (see entire document). It would have obvious to one of ordinary skill in the art to combine this teaching with those of Double Receipt Printing as modified by using a stamp to clearly indicate receipts for a customer. The motivation for the combination is to provide clarity for the customer and employees.
Claim 28 is rejected for the same reasons as above, but applied to claim 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Markman (US 5233167 A) discloses a POS terminal with two connected printers. Nozaki (US 20030065530 A1) discloses POS system with multiple printers. Ito (US 20150242169 A1) discloses a POS system with multiple printers. Kawamori (US 20160380852 A1) discloses a POS systems with multiple printers used to print receipts (paragraph 61). Sanbe (US 20170262941 A1) discloses printing of customer and store receipts. Off (US 5173851 A) discloses a POS station with a receipt printer and journal printer. NPL Receipt Format Settings discloses a POS terminal supporting multiple printers. NPL Print out two receipts… suggests a POS printing out a merchant copy and a customer copy of a receipt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687